    Case 1:16-cv-09517-LAK-KHP Document 266-14 Filed 11/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,
                                                      Civil Action No. 16-CV-9517(LAK)(KHP)
            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                           Defendants,

            and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                           Nominal Defendants.



                           DECLARATION OF DANIEL KLEEBERG


       1.         I, Daniel Kleeberg, provide this declaration in support of Plaintiffs’ Motion for

Partial Summary Judgment. I have personal knowledge of all of the statements made below.

       2.         I am one of two children of Sally Eber Kleeberg, who was one of three children of

Allen Eber, the founder of Eber Bros. and its wine and liquor distribution business. My mother




                                                  1
    Case 1:16-cv-09517-LAK-KHP Document 266-14 Filed 11/09/19 Page 2 of 5



was also one of three beneficiaries of the testamentary trust that my grandfather formed to hold

the family business after he died (the “Trust”).

       3.      After my mother passed away in 2014, I became a beneficiary of the Trust, along

with my sister, Lisa Stein.

       4.      Since my grandfather died in 1970, my grandfather’s Trust has owned and

controlled the Eber. Bros. family business, including its wine and liquor distribution business,

which operated as Eber Bros. Wine and Liquor Corp. (“EBWLC”).

       5.      I worked for EBWLC from 1975 to 2007. I was never involved in the corporate

governance of EBWLC or any of its subsidiaries. I did not know specifically who sat on its board

of directors and I never saw its Certificate of Incorporate or Bylaws.

       6.      I generally knew that EBWLC’s parent company was Eber Bros. & Co., Inc. I had

no knowledge of its governance, I did not know specifically who sat on its board of directors, and

I never saw its Certificate of Incorporate or Bylaws.

       7.      I knew that Elliott “Mike” Gumaer was one of the trustees of the Trust and that he

and his law firm, Nixon Hargrave, performed some legal work for EBWLC. I had the sense that

Mr. Gumaer had some role in advising Lester on the management of the business and was on the

board at one point in time, though I did not know he continued to serve on the board after 2007. I

met Mr. Gumaer a few times over the years while I worked at EBWLC, but we never discussed

the Eber. Bros. business or the Trust. Before this lawsuit, I had no clue that Mr. Gumaer had ever

represented Lester or Wendy Eber as their personal attorney.

       8.      I knew that Lester Eber was in charge EBWLC and that he had an enormous

expense account with the business, which he used for his personal benefit beyond what work

required. I had no idea that Lester had ever loaned any money to EBWLC or any other Eber Bros.




                                                   2
    Case 1:16-cv-09517-LAK-KHP Document 266-14 Filed 11/09/19 Page 3 of 5



entity—I thought, if anything, it was the other way around. The first time I heard about Lester

loaning any money into the business was in about 2010, when Lester asked my mother for money.

       9.      I discussed the family business with Lester on occasion after 2008. He never

mentioned anything to me that indicated that he resigned from EBWLC at any time.

       10.     In approximately February 2017, I received papers from co-trustee Canandaigua

National Bank (“CNB”) about a filing in the Surrogate’s Court for Monroe County. I came to

understand that CNB was petitioning to terminate the Trust and distribute its assets, most of which

were stocks, including the Trust’s shares of Eber Bros. & Co., Inc. (“EB&C”). I understood that

obtaining direct title to the EB&C stock might make it easier to obtain the relief we were seeking

in this lawsuit, which had been filed several weeks earlier. Based on my understanding that my

share of all of the assets would be distributed to me, including the EB&C stock needed for this

lawsuit, my sister, my cousin, and I agreed to allow CNB’s petition to proceed without objection

or request for modification from us.

       11.     Based on my experience with business, I have generally been the main point of

contact with my attorney, Brian Brook, for myself, my sister, and my cousin. I immediately

forwarded everything I received from CNB to Brian. Without revealing the legal advice I received

from Brian, I can say that, after discussions with him in February and March 2017, I decided not

to ask him to enter an appearance in the Surrogate’s Court unless or until Lester either opposed

CNB’s petition or tried to make a move against the distribution of EB&C stock to us. I had

expected Lester to do something, and I was relieved when he did not.

       12.     I understood that if my cousin, my sister and I owned the EB&C stock directly, as

CNB was proposing, we could remove our request in this lawsuit to have a new trustee appointed

to replace Lester, Gumaer, and CNB, because we would be able to vote the company’s shares




                                                3
    Case 1:16-cv-09517-LAK-KHP Document 266-14 Filed 11/09/19 Page 4 of 5



ourselves. Based on my decades of experience in the wine and liquor business, that seemed far

preferable than having to find and retain someone new to fill the role of trustee.

       13.     I remember specifically instructing my attorney that he should appear in the

Surrogate’s Court proceeding if Lester tried to prevent the stock from being distributed to us or

tried to have his legal fees paid out of the Trust’s assets, which was another concern. It was my

understanding that Lester did neither of those things, so Brian did not have to do anything in the

Surrogate’s Court proceeding.

       14.     I wish I could say I was shocked when, last Fall, Lester suddenly claimed that we

did not own any shares of EB&C, and then he tried to take our shares in exchange for nothing in

return, but I had learned too much about him over the last few years to have anything he does

surprise me anymore. It is really quite sad if you think about it, given that we are family and I had

worked for him for most of my adult life. I had wanted to continue in the family business too, but

he did not offer me the same chance that he gave to his own son and daughter.

       15.     I understand that Lester and Wendy Eber have now taken the position that, based

on the Surrogate Court’s order, I should own 308.33 Class A Voting shares, 48.33 Class B Non-

Voting shares, and 333.33 6% Preferred shares in EB&C. I agree with their position.

       16.     If and when I have the opportunity to vote my shares of EB&C, I intend to nominate

and vote for myself as one of the directors, along with a proven veteran of the wine and liquor

industry. I expect that Lester will vote for himself or his daughter, Wendy. I think it is in the best

interest of moving forward that the third seat be occupied by someone who knows the business

and is a friend of mine, but who is not part of the family drama and can help make sure that the

right decisions are made.




                                                  4
Case 1:16-cv-09517-LAK-KHP Document 266-14 Filed 11/09/19 Page 5 of 5
